 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1407 
In the House of Representatives, U. S.,

June 22, 2010
 
RESOLUTION 
Supporting the goals and ideals of High-Performance Building Week. 
 
 
Whereas the High-Performance Building Congressional Caucus Coalition has declared the week of June 13 through June 19, 2010, as High-Performance Building Week; 
Whereas the House of Representatives has recognized the importance of high-performance buildings through the inclusion of a definition of high-performance buildings in the Energy Independence and Security Act of 2007; 
Whereas our homes, offices, schools, and other buildings consume 40 percent of the primary energy and 70 percent of the electricity in the United States annually; 
Whereas buildings consume about 12 percent of the potable water in this country; 
Whereas the construction of buildings and their related infrastructure consumes approximately 60 percent of all raw materials used in the United States economy; 
Whereas buildings account for 39 percent of United States carbon dioxide emissions a year, approximately equaling the combined carbon emissions of Japan, France, and the United Kingdom; 
Whereas Americans spend about 90 percent of their time indoors; 
Whereas the value of all United States construction alone represents more than 13 percent of the Nation’s Gross Domestic Product and the value of the Nation’s structures is estimated at over $28 trillion; 
Whereas poor indoor environmental quality is detrimental to the health of all Americans, especially our children and the elderly; 
Whereas high-performance buildings promote higher student achievement by providing better lighting, a more comfortable indoor environment, and improved ventilation and indoor air quality; 
Whereas high-performance residential and commercial building design and construction should effectively guard against natural and human-caused events and disasters, including fire, water, wind, noise, crime, and terrorism; 
Whereas high-performance buildings, which address human, environmental, economic, and total societal impact, result from the application of the highest level of design, construction, operation, and maintenance principles—a paradigm change for the built environment; 
Whereas nearly 7,500,000 Americans are employed in the design, construction, operation, and maintenance sectors and require education and training to achieve and maintain high performance; and 
Whereas the United States should continue to improve the features of new buildings and adapt and maintain existing buildings to changing balances in our needs and responsibilities for health, safety, energy and water efficiency, and usability by all segments of society: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of High-Performance Building Week; 
(2)recognizes and reaffirms our Nation’s commitment to high-performance buildings by promoting awareness about their benefits and by promoting new education programs, supporting research, and expanding access to information; 
(3)recognizes the unique role that the Department of Energy plays through the Office of Energy Efficiency and Renewable Energy’s Building Technologies Program, which works closely with the building industry and manufacturers to conduct research and development on technologies and practices for building energy efficiency; 
(4)recognizes the important role that the National Institute of Standards and Technology plays in developing the measurement science needed to develop, test, integrate, and demonstrate the new building technologies; and 
(5)encourages further research and development of high-performance building standards, research, and development. 
 
Lorraine C. Miller,Clerk.
